DETAILED ACTION
Notice to Applicant
The following is a Non-Final Office action.  Claims 1-20 are currently pending and have been rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 8, and 15 include an algorithm for determining users likely to submit bids in an auction and managing an auction, including limitations that: 
Using data to train a model…the model is configured to…
Using the model to generate a first participant vector…
Using the model to generate a second participant vector…
Generating at least one participant vector cluster…
Selecting a set of participant vectors…
Using the se of participant vectors to select a set of recommended participants…
Inviting at least a portion of the set of recommended participants…
Receiving current interaction proposal…
Selecting, using current interaction proposal, a winning participant recommendation…
which is an abstract idea reasonably categorized as 
Mental processes – as the training of a model, generating of vectors, generating of clusters, selecting a set of vectors, using the set of vectors to select a set of recommended participants…can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Certain methods of organizing human activity- as the managing of an auction (inviting at least a portion of the set of recommended participants…selecting a winning participant) is a fundamental economic practice, and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  	
Similarly, Claims 2-7, 9-14 and 16-20 further recite operations that can be practically performed in the human mind and certain methods of organizing human activity.     
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 21, and 28 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, machine-readable medium, instructions.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  In addition, with respect to the limitation, “receiving participant data…” this limitation recites mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).   											 
As a result, Claim 1, 8, and 15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 4-5, 10-11, and 17-18 include additional elements of “convolutional neural network model” and “neural network”. However, these models generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h)
Claims 2-3, 6-7, 9, 12-16, and 19-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 

With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, machine-readable medium, instructions.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. With respect to the limitation, “receiving participant data…”, this limitation is mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)).  
Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, Claim 1, 8, and 15 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above Claims 4-5, 10-11, and 17-18 include additional elements of “convolutional neural network model” and “neural network.” However, these generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h), and are well-understood, routine, and conventional computer function in view of Spec, 0037, 0044, which describes the additional elements in such a manner as to indicate that the additional elements are sufficiently well-known in the art.    
As noted above, Claims 2-3, 6-7, 9, 12-16, and 19-20 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims Claims 4-5, 10-11, and 17-18 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1, 8, and 15. 
Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US Patent 7146331) in view of Fusillo (2020/0320548)

	Regarding Claim 1, Young discloses: 
A system for managing a computerized event, the system comprising: a computerized event platform comprising at least one processor programmed to perform operations comprising: (Figure 3, 8(19-57)- auction coordinator computer, CPU, software modules) 											receiving participant data describing a plurality of historical interactions from a plurality of historical events; (Figure 4 (46, 52), 13(15)-14(35) – bidder (ie. supplier) “competitiveness” and “participation” ratings for prior competitive bidding events (CBE); 											based on 5(40-55), the bidders can be suppliers or purchasers; 		“…the present invention may also be used in other types of electronic markets, such as…forward auctions having a single seller and multiple potential purchasers… In a forward auction, for example, the sponsor would typically be the supplier or seller of one or more goods or services. In such a forward auction, that sponsor might state a good that it desires to sell and receive bids from parties wishing to purchase that good. Those parties wishing to purchase that good would therefore be "bidders" 12 16 in such a forward auction)			inputting the participant data into a model, wherein the model is configured to receive a set of features describing a participant and to generate a participant vector, the set of features comprising at least one participant engagement feature describing a response of the participant to a previous invitation to participate in an event; (Figure 8, 14(51)-15(10)- supplier “participation” and “competitiveness” feature score as a vector and plotted in Figure 8 (X-Y); See Also Figure 6-7, 13(15)-14(35)– based on pre-defined scoring models (Tables 62 and 66); each supplier scored by participation and competitiveness features (vector as entire set of feature scores) (Table 64 and 68)) 											using the model to generate a first participant vector for a first participant and a first item; using the model to generate a second participant vector for a second participant; (Figure 8, 14(51)-15(10)- supplier “participation” and “competitiveness” feature score as a vector and plotted in Figure 8 (X-Y); Figure 7 (Tables 64 or 68), 14(14-15)- feature scores and vector are determined for each supplier in database)											generating at least one participant vector cluster using a plurality of participant vectors, the plurality of participant vectors comprising the first participant vector and the second participant vector; 	(Figure 8, 14(51)-15(10)-  supplier competitiveness and participant vector in same quartile)	 						selecting a set of participant vectors that are in a first cluster in a first multi-dimensional space; (Figure 8 – supplier vectors in same quartile in 2-dimensional space)  												using the set of participant vectors to select a set of recommended participants for an event to provide the first item  (Figure 8, 15(45-64) – each quartile is prioritized in descending order for “outreach”) 							inviting at least a portion of the set of recommended participants to participate in the event to provide the first item; (15(55-64) – inviting suppliers in prioritized list to participate) 												and receiving current interaction proposal data from at least a portion of the invited participants; and selecting, using the current interaction proposal data, a winning participant recommendation (4(37)-6(61), Figure 1A-C- “Reference will now be made in detail to the preferred embodiments of the present invention, examples of which are illustrated in the accompanying drawings. It is to be understood that the figures and descriptions of the present invention included herein illustrate and describe elements that are of particular relevance to the present invention, while eliminating, for purposes of clarity, other elements found in typical auction systems and computer networks.								…The basic process for a purchaser sponsored supplier-bidding or reverse auction, as conducted by the assignee of the present invention, is described below with reference to FIGS. 1A 1C, which illustrate the functional elements and entities involved in setting up and conducting a typical supplier-bidding auction. FIG. 1A illustrates the creation of an auctioning event or a competitive bidding event (CBE), FIG. 1B illustrates the bidding during an auction, and FIG. 1C illustrates results after completion of a successful auction…				Next, the auction coordinator 20 typically identifies potential suppliers 12 16 (as discussed in more detail hereinbelow), preferably with input from the sponsor 10, and invites the potential suppliers or bidders 12 16 to participate in the upcoming auction.  										…The best bidder (e.g., the bidder 14 in FIG. 1C) is typically awarded a contract to supply the items in the lot….								…As shown in FIG. 1C, at least one supply contract is usually drawn up and executed based on the results of the auction…)						Young does not explicitly state the model is “trained.”  Fusillo, directed to estimating future consumer behavior (0002), discloses this limitation [0006] The technology disclosed herein meets this need by using data within an indirect business's possession, combined with per-consumer data in the possession of a survey company to train a machine learning model to estimate, based on information in the indirect business's possession, per-consumer consumption values…. In this way…the indirect business is able to obtain accurate estimates of each consumer's consumption of their products and services..”  				[0105] Once the data is vectorized, it can be used to train an estimator model. The estimator model can comprise a trainable model, such as a machine learning, logistic, probabilistic, or statistical model. Examples of trainable models include artificial neural networks, automatically produced decision trees, support vector models, and other similar models. Trainable models can comprise regression models that estimate a continuous (or semi-continuous) variable as a function of inputs. In some embodiments, the estimator model can comprise a decision tree.												0131-0133, Figure 12- revenue features- “…direct revenue 1251, direct licensed revenue 1252, indirect licensed revenue 1253 or sponsorship revenue, and/or media revenue 1254.…)    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply Fusillo’s training to Young’s model, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.								Young does not explicitly state the set of participant vectors in the first cluster in the first multi-dimensional space are “within a threshold distance of a first cluster mean “  Fusillo discloses this limitation (Figure 18, 0152- Each of clusters 1820, 1840, and 1860 have a point indicating an average or typical point within the cluster, such as a centroid, shown at points 1821, 1841, and 1861, respectively. From those distances, a standard deviation can be calculated, indicating a radius around the representative point within which a majority of the other consumers belonging to that cluster will be placed (˜68% if a normal distribution is assumed). The standard deviations of each of clusters 1820, 1840, and 1860 are depicted graphically in visualization 1800, with rings 1822, 1842, and 1862 depicting one standard deviation, and rings 1823, 1843, and 1863 depicting two standard deviations from the average points 1821, 1841, and 1861 of clusters 1820, 1842, and 1844, respectively.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Fusillo’s threshold distances to Young’s user clusters, increasing clustering accuracy, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.		
Regarding Claim 2 Young discloses: The system of claim 1, wherein the set of features comprises at least one lead price feature based at least in part on a price associated with a previous interaction by a participant in a previous event and a winning price for the previous event.  (Figure 7 – Competitiveness Score based on ranks in past auctions;  10(58)-11(17)- the supplier bidding history may focus on, for example… (3) what was the "rank" of that supplier for each lot the supplier bid on…. The bidder who is ranked first is the bidder that has bid an amount lower than any other bidder in a reverse auction. The last rank may be a rank equal to the number of bidders who have submitted bids in the auction…..)
Regarding Claim 4, Young discloses The system of claim 1, wherein the model comprises a model to generate the plurality of participant vectors. (Figure 8, 14(51)-15(10)- supplier “participation” and “competitiveness” feature scores as vectors plotted in Figure 8 (X-Y)). Young does not explicitly state the model is a neural network.   Fusillo discloses this limitation [0105] Once the data is vectorized, it can be used to train an estimator model. The estimator model can comprise a trainable model, such as a machine learning, logistic, probabilistic, or statistical model. Examples of trainable models include artificial neural networks…) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Young’s model to include Fusillo’s neural network, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.		
Regarding Claim 5, Young discloses: The system of claim 1, wherein generating the at least one participant vector cluster comprises applying a clustering assignment to the plurality of participant vectors. (Figure 8- quartiles) Young does not explicitly state: applying a clustering algorithm.  Fusillo discloses this limitation (0140- In order for such an automatic segmentation mechanism to function, consumers must be divided into groups, where each member of the group is relatively similar to others in the group, and is relatively dissimilar from members of other groups. A variety of techniques exist for clustering data in this manner. Automatic clustering algorithms that are known in the art include k-Means, Affinity Propagation, Mean Shift, Spectral Clustering, Ward Clustering, Agglomerative Clustering, DB SCAN, Birch, and Gaussian Mixture. Each of these techniques first require as input a plurality of points in n-dimensional space, similar to the trained models explained above. Two candidate algorithms that tend to be particularly well suited for consumer segmentation include mini batch K-means and Agglomerative Clustering, both of which have complexities between O(n log n) and O(n.sup.2)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Fusillo’s algorithm to Young’s clustering, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
Claims 8-9, 11-12, 15-16, and 18-19 are rejected based on the same citations and rationale as applied to Claims 1-2 and 4-5 above.  
Claim 3, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US Patent 7146331) in view of Fusillo (2020/0320548) in view of Shukla, Ankita, et al., “Semi-Supervised Clustering with Neural Networks”, arXiv;1806.01547v2, (2018), 9 pgs. (Applicant’s cited art) 

Regarding Claim 3 Young discloses The system of claim 1. Young does not disclose wherein the model comprises a convolutional neural network model.  Ankita discloses this limitation (Page 2 – Related Work - …Apart from encoder-decoder architectures, convolutional neural network (CNN) based architectures have also been applied to the clustering problem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Young’s in view of Fusillo’s model to include Ankita’s convolutional neural network, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US Patent 7146331) in view of Fusillo (2020/0320548) in view of Rupp (US Patent 7383206)

Regarding Claim 6, Young discloses The system of claim 1, the operations further comprising: using the model to generate a third participant vector for a third participant, using the model to generate a fourth participant vector for a fourth participant, (Figure 8, 14(51)-15(10)- supplier “participation” and “competitiveness” feature score as a vector and plotted in Figure 8 (X-Y); Figure 7 (Tables 64 or 68), 14(14-15)- feature scores and vector are determined for each supplier in database) 									wherein the third participant is an invited participant; wherein the fourth participant is an invited participant, and wherein at least a portion of the current interaction proposal data is received from the third participant;  and wherein at least a portion of the current interaction proposal data is received from the fourth participant; (15(55-64) – inviting suppliers to participate;							4(37)-6(61), Figure 1A-C- “Reference will now be made in detail to the preferred embodiments of the present invention, examples of which are illustrated in the accompanying drawings. It is to be understood that the figures and descriptions of the present invention included herein illustrate and describe elements that are of particular relevance to the present invention, while eliminating, for purposes of clarity, other elements found in typical auction systems and computer networks.								…The basic process for a purchaser sponsored supplier-bidding or reverse auction, as conducted by the assignee of the present invention, is described below with reference to FIGS. 1A 1C, which illustrate the functional elements and entities involved in setting up and conducting a typical supplier-bidding auction. FIG. 1A illustrates the creation of an auctioning event or a competitive bidding event (CBE), FIG. 1B illustrates the bidding during an auction, and FIG. 1C illustrates results after completion of a successful auction…				Next, the auction coordinator 20 typically identifies potential suppliers 12 16 (as discussed in more detail hereinbelow), preferably with input from the sponsor 10, and invites the potential suppliers or bidders 12 16 to participate in the upcoming auction. The suppliers 12 16 that are selected to participate in the auction may be given access to the RFQ, typically through an RFQ in a tangible form, such as on paper or in an electronic format….As shown in FIG. 1B, during a typical auction, bids are made for lots	)  							and generating the winning participant recommendation using the third participant and fourth participant bids and market feedback vectors (6(28-52), Figure 1B- Bidders 12 16 may also be given market feedback during the auction so that they may bid competitively…. Feedback about bidding activity is referred to as "market feedback" and includes any information or data related to the bidders 12 16 or their bids, interrelationships between those bids, and any other bid related information or data that is received before or during the auction. Market feedback may include, for example, bids that have been placed by other bidders 12 16, the rank of a bidder in relation to one or more other bidders 12 16, the identity of bidders 12 16, or any subset of that information. Market feedback may also include non-pricing information such as, for example, the quality of the goods to be provided by bidders 12 16 and shipping costs associated with one or more bidders 12 16. Providing such market feedback to bidders 12 16 in an auction helps create real-time competitive interaction among participants in the auction because, without feedback, bidders 12 16 who are not leading in an auction might not be aware of their relative position and would have less incentive to revise their price quotes and place additional bids to remain competitive.)  			Young does not explicitly state the market feedback vectors are the third and fourth participant vectors (participation and competitiveness score (ratings) (See Figure 5-8).  Rupp participant market feedback features include bidder ratings (Claim 4 – “generating a summarized bid for each enterprise supplier bidder including the total bid value, a reputation, a location, and a contract term length associated with the respective enterprise supplier bidder; and distributing the summarized bid of each enterprise supplier bidder to the enterprise buyer and a remainder of the enterprise supplier bidders to allow the enterprise buyer and the remaining enterprise supplier bidders to view market conditions.”  						Figure 1B, 10(63-65) - In one embodiment of the present invention, a bidder may see other bidders' summarized, comparative bids as market feedback. 			11(22-31) – “…the sponsor of the auction may want to consider the reputation of a supplier when comparing bids in a supplier-bidding auction. This is not a variable that can be entered by the bidder, as each bidder will likely give itself a high rating. For these types of bid variables, the sponsor of the auction, or the auction coordinator, will typically assign values to the bidders before the auction to be used by the transformation process.  These values, and the weight of these variables, may or may not be communicated to the bidders. In addition, the sponsor or auction coordinator may or may not communicate to the bidder that these types of bid variables are being used in calculating a comparative bid”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate participants rating, as disclosed in Rupp, to Young’s market feedback vectors, utilizing the bidder ratings to influence bids (Figure 1B) providing incentives to revise price quotes and place additional competitive bids (6(42-48)). 
Regarding Claim 7, Young discloses: The system of claim 6, the operations further comprising generating at least one participant vector cluster using the third participant vector and the fourth participant vector, wherein the generating of the winning participant recommendation is based at least in part on a distance between the third participant marketplace feedback vector and a second cluster mean in a second multi-dimensional space.  (Figure 8, 14(51)-15(10)-  suppliers in a quartile prioritized for outreach based on competitiveness and participant feature score vector (participant vector cluster) See Claim 6 Above and Young, 6(28-52), Figure 1B –distance between marketplace features of each bidder and mean values of the marketplace (ie. quality, shipping costs, location, etc.) influencing bid; “…Providing such market feedback to bidders 12 16 in an auction helps create real-time competitive interaction among participants in the auction because, without feedback, bidders 12 16 who are not leading in an auction might not be aware of their relative position and would have less incentive to revise their price quotes and place additional bids to remain competitive.”) Young does not explicitly state the third participant’s market feedback vector is the participant vector (participation and competitiveness score (ratings)).  Rupp in analogous art discloses participant market feedback vectors include bidder ratings (Claim 4 – “generating a summarized bid for each enterprise supplier bidder including the total bid value, a reputation, a location, and a contract term length associated with the respective enterprise supplier bidder; and distributing the summarized bid of each enterprise supplier bidder to the enterprise buyer and a remainder of the enterprise supplier bidders to allow the enterprise buyer and the remaining enterprise supplier bidders to view market conditions.”  								Figure 1B, 10(63-65) - In one embodiment of the present invention, a bidder may see other bidders' summarized, comparative bids as market feedback. 			11(22-31) – “…the sponsor of the auction may want to consider the reputation of a supplier when comparing bids in a supplier-bidding auction. This is not a variable that can be entered by the bidder, as each bidder will likely give itself a high rating. For these types of bid variables, the sponsor of the auction, or the auction coordinator, will typically assign values to the bidders before the auction to be used by the transformation process.  These values, and the weight of these variables, may or may not be communicated to the bidders. In addition, the sponsor or auction coordinator may or may not communicate to the bidder that these types of bid variables are being used in calculating a comparative bid”)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate participants ratings, as disclosed in Rupp, to Young’s market feedback vectors, utilizing the bidder ratings to influence bids (Figure 1B) providing incentives to revise price quotes and place additional competitive bids (6(42-48))
Claims 13-14 and 20 is rejected based on the same citations and rationale as applied to Claims 6-7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stevens (2002/0111894) – “System and Method for Creating a Spot Market-
Figure 3-8- Email and Webpage Communications For Sponsor and Bidders 
Bryson (2004/0088223) – “Automated Line Item Detail Report” – 
Figure 5A - attributes of a line item being auctioned
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623